I wish to congratulate you, Sir, on your election 
to the presidency of the thirty-seventh session 
of the General Assembly. I am convinced that with 
your vast knowledge and experience in 
international relations you will ably steer the 
Assembly towards a successful conclusion. I 
assure you of my delegation's full co-operation. 
I wish on this occasion to commend your 
predecessor, Mr. Kittani of Iraq, for having ably 
presided over the General Assembly at its 
thirty-sixth session. I wish also to commend the 
Secretary-General for the impressive manner in 
which he has discharged the responsibilities of 
his office. We wish him every success.

2.	We are meeting once again to continue our 
collective efforts to find solutions to world 
problems. Since the last regular session, there 
is very little that we can point to in the 
direction of progress that we have achieved. 
Indeed, the year has been one of the most 
turbulent in recent times.

3.	The international community has witnessed 
not only the perpetuation of tensions and 
rivalries, which have now become the order of the 
day, but has also watched with horror and 
apprehension as some of these tensions and 
rivalries have flared into open warfare, 
resulting in loss of human life and occasioning 
untold misery for surviving victims. The 
continuing armed conflict between the Islamic 
Republic of Iran and Iraq, the conflict in the 
South Atlantic, the Israeli invasion of Lebanon 
and subsequent massacre of Palestinian civilians 
in the Shatila and Sabra refugee camps in Beirut, 
the grave situation in southern Africa and the 
deterioration in the relations between the 
super-Powers, among others, have been of great 
concern to the international community.

4. Of equal concern to us in Zambia is the fact 
that so many international and regional bodies 
whose essential purpose is to find peaceful 
solutions to world problems have been deadlocked. 
For example, the Organization of African Unity 
[OAU] and the countries of the non-aligned 
movement have not been able to meet at summit 
level this year as scheduled. Furthermore, the 
Security Council, an institution which the 
Organization established for the purpose of 
maintaining international peace and security, has 
been reduced to a mere debating forum and its 
resolutions are now honoured more in the breach 
than in the observance. We are thus drifting into 
a situation where the United Nations will no 
longer be in a position to protect the weak or 
the humble from wanton aggression by the strong 
and the bully in our midst.

5. We live under the shadow of a nuclear 
holocaust and in an era where conventional 
weapons have proliferated 'and have been 
perfected. Efforts by the Organization to bring 
about general and complete disarmament under 
effective international control have so far not 
yielded any meaningful results. It is 
regret-table that at the second special session 
devoted to disarmament the Assembly could not 
even adopt a document on a comprehensive 
programme• of disarmament. The current 
disquieting international situation demands that 
we rededicate ourselves to the cause 'of general 
and complete disarmament under effective 
international control. As recent public 
demonstrations supportive of disarmament have 
shown, the peoples of the world are growing 
restive and impatient at the lack of progress in 
the field of disarmament.

6. Allow me now to turn to the problems relating 
to the state of affairs in the international 
economy. When the developing nations called for 
the establishment of a new international economic 
order way back in the mid-1970s, their aim was 
not to redistribute the existing wealth 
throughout the world, thereby scaling down the 
level of affluence in the developed communities. 
On the contrary, their primary concern was to 
create conditions that would allow them to 
develop their material and human potential to the 
full and consequently eradicate poverty, hunger9 
disease and ignorance which are rampant in their 
own countries. Accelerated development of the 
developing countries poses no threat to the 
economies of the developed countries. It can only 
lead to the attainment of better conditions of 
Jiving for an mankind and an equitable sharing 
and utilization of the resources of our one 
world. However, our concerted attempts to bring 
about a fair and just economic system have 
foundered at every turn. Past negotiating 
conferences such as the Paris talks, the fourth 
and fifth sessions of UNCTAD, the third 
conference of UNIDO, the Committee Established 
under Resolution 32/l7( on the preparations for 
the launching of the global negotiations, and 
many others have not yielded tangible results. 
Today the international community is in a much 
worse condition. than it was a few years ago.

7. The developed countries are experiencing least 
growth rates, persistent and rising unemployment 
and instability in their currencies. For them the 
problem of how to rescue their economies from 
further recession and possible collapse. They 
have accordingly resorted to protectionism and 
restrictions in trade, investments and transfer 
of resources, measures which themselves are 
exacerbating, the already fragile and declining 
economies.

8. The developing countries, on the other hand, 
are experiencing decreased export earnings 
coupled with increased costs of essential imports 
such as food and energy, an escalating external 
debt burden and a tight reserve situation. Under 
these circumstances they have no aliern2tive but 
to reduce their overall economic activities and 
as a result per capita gross national product 
declines from year to year. The consequence of 
that situation in most developing countries, 
especially in Africa, has been an increase in the 
incidence of absolute poverty.

9. These trends do not augur well for the 
economies of either the developed or the 
developing countries, especially when they 
manifest themselves at such an early stage of the 
Third United Nations Development Decade. Here too 
we need to review the collective decisions we 
took two years ago when we set out the policy 
guidelines of International development Strategy 
for the Third United Nations Development Decade. 
Concerted efforts have to be undertaken to 
reverse the present trends. The international 
community has already diagnosed the world economy 
and ascertained that the remedy lies in 
structural adjustments.

10. My delegation is of the view that the 
responsibility for promoting development and 
meeting the needs of our peoples naturally rests 
with national Governments. None the less. the 
international community, including the United 
Nations system itself, should assist in 
mobilizing the resources and expertise necessary 
to help those countries in need to resolve their 
numerous developmental problems.

11. The current situation is more alarming, not 
only because of the magnitude and dimensions of 
the economic recession but also because of the 
erosion of international co-operation and the 
limitations in certain policies which are 
instituted to deal with recession. In a world of 
rising expectations and increasing communications 
between nations and social groups, a lack of 
response to the pressing demand for improving the 
quality of human life can be a real source of 
conflict not only at the national but also at the 
international level. In this respect, the level 
of voluntary contributions to UNDP, to mention 
but one, has experienced a decline. There is real 
danger that, if the present trend in voluntary 
contributions to the various .United Nations 
development-oriented agencies continues, the much 
cherished and noble aims and ideals of the United 
Nations body in this regard are likely to be 
compromised.

12. My delegation firmly believes that 
institutional changes and structural reforms in 
the world economy which could contribute to 
lasting solutions to our current problems can 
only result from a global and integrated approach 
to these problems. The global negotiations, which 
were decided upon by the General Assembly in its 
resolution 34/138, offer the best chance to the 
international community to achieve the desired 
objectives. It is through meaningful 
inter-dependence and collective action that 
economicprogress will be achieved. We hope that 
the global negotiations will be launched in the 
not too distant future and that they will result 
in concrete measures which all countries will 
find It easy to adopt, and thereby bring about 
the necessary structural changes leading to the 
establishment of a new international economic 
order.

13. The international political agenda is made up 
of many and complex problems which equally 
provoke grave concern and require urgent 
solutions. Let me now briefly reiterate Zambia's 
position in respect of some of them.

14. We are concerned about the increase in the 
great Power rivalries in and around the Indian 
Ocean. We want to see the long-delayed Conference 
on the Indian Ocean, to be held at Colombo, 
convened urgently with a view to adopting 
effective measures to fulfil the aims and 
objectives of the Declaration of the Indian Ocean 
as a Zone of IS.	We support the efforts 
by  the  Organization. including the good offices 
of the Secretary-General. to find political 
solutions and to obtain the withdrawal of foreign 
forces from Afghanistan and Kampuchea.

16. We support the efforts of the Democratic 
People's Republic of Korea to bring about the 
reunification of Korea and once again call for 
the immediate and unconditional withdrawal of 
foreign troops from South Korea.

17. We remain steadfast in support of the 
independence, sovereignty, territorial integrity 
and non-aligned status of the Republic of Cyprus. 
We call for meaningful progress in the 
intercommunal talks and for an early agreement on 
the withdrawal of foreign forces from Cyprus.

18.	I wish now to focus particularly on the 
questions of southern Africa and the Middle East~ 
as well as to outline briefly Zambia's perception 
of the institution of the United Nations.
19. The situation in southern Africa still looms 
over us as one of the major factors contributing 
to the deterioration in international relations. 
The issues in that perturbed region are well 
known. I wish none the less to recount them. They 
are, first, the continued illegal occupation of 
Namibia by South Africa; secondly, the policies 
and practices of apartheid of the South African 
regime; and, thirdly, South Africa's military 
aggression against and its destabilization of 
neighbouring Independent African States.

20. Four years have passed since the Security 
Council adopted resolution 435 (1978) on Namibia. 
That resolution was welcomed by the international 
com-munity as a practical and realistic basis for 
the termination by South Africa of its illegal 
occupation of Namibians for the Territory's 
process to its long-delayed independence. To 
date, Namibia remains under illegal South African 
occupation as the numerous efforts undertaken to 
put resolution 435 (1978) into effect have ~en of 
no avail.

21. This session of the General Assembly takes 
place against the background of renewed efforts 
to break out of the impasse over the 
implementation of resolution 435 (1978). 
Consultations involving the South West Africa 
People's Organization [SWAPO], the front-line 
States and Nigeria on the one hand and the 
contact group of five Western States and South 
Africa on the other have been held in the last 
three months here in New York with a view to 
resolving outstanding issues pertaining to the 
implementation of the United Nations plan for the 
independence of Namibia. These consultations 
resulted in agreement on virtua1ly all relevant 
issues. The one important out-standing issue 
concerns the electoral system to be used to elect 
a constituent assembly in Namibia. South Africa 
has not made its position known on this issue.

22. It is the firm view of my Government that the 
momentum which has been generated in regard to 
the independence of Namibia should not be lost. 
We wish to see the implementation process begin 
without further delay. South Africa should not be 
given any pretext to frustrate further the 
implementation of resolution 435 (1978). We 
would, therefore, utter a caution against the 
introduction of extraneous issues which would 
have the effect of delaying the independence of 
Namibia. In this regard, we reject the linkage 
that is being insisted upon between Namibia's 
independence and the presence of Cuban forces in 
Angola. There would be absolutely no 
justification for Namibia's independence to be 
delayed on account of issues which are clearly 
outside the, -letter and spirit of resolution 435 
(1978).

23.	On the question of apartheid and minority 
rule in South Africa, my country has been 
unequivocal in condemning that obnoxious system. 
We have repeatedly warned South Africa that a 
people cannot be suppressed forever. Already, the 
struggle by the non-white people of South Africa 
has become formidable. The march is on, and no 
amount of arms, mass arrests, police brutality or 
torture will stop it until the apartheid system 
is destroyed and majority rule is established in 
that country.

24.	It is true that the racist regime has 
become more ruthless in suppressing the uprising 
by the oppressed majority, but so too has the 
people's determination to fight that regime 
intensified. The policy of bantustanization and 
the concept of divide and rule, whereby the 
regime is trying to play the Coloured and Indian 
communities against the black people by allowing 
the former a few more privileges than their black 
colleagues, will deceive no one. They have been 
exposed for what they are: desperate manoeuvres 
aimed at perpetuating apartheid.

25.	The oppressed people of South Africa wish 
to see the establishment of a democratic system 
of government in their country. That is a quest 
for Justice that requires support from the rest 
of civilized mankind, including in particular 
those countries of the Western world which invest 
heavily in South Africa, and which, through those 
strong economic links with Pretoria, could bring 
maximum pressure to bear on the South African 
regime to abolish apartheid and bring about 
majority rule.

26.	Let those who have interests of any sort 
in South Africa not be blinded by the massive 
short-term profits that they are reaping under 
apartheid. It will be in their long-term interest 
to exert effective pressure on South Africa lo 
abandon the apartheid system.

27.	My Government is also seriously concerned 
about South Africa's continued acts of aggression 
against front-line and other States in southern 
Africa. As the international community is well 
aware, South African military forces continue to 
this day to occupy part of Angolan territory in 
flagrant violation of the sovereignty and 
territorial integrity of Angola. In addition, 
South Africa persists in carrying out military 
incursions and cross-border raids into Angola 
under the pretext of hot pursuit against SWAPO 
freedom fighters. South Africa is also 
persistently engaged in clandestine and open 
operations which embrace military aggression and 
economic subversion as well as harassment of the 
neighbouring independent African States with a 
view to destabilizing them.

28.	It is in the light of that situation that 
I urge those who are allies of the Pretoria 
regime not only to point out the folly of its 
adventurism, but also to cease giving support to 
it. I also urge the Assembly to demand urgently 
the complete and unconditional withdrawal of 
South Africa's military forces from Angola, and 
the cessation of all its acts of aggression 
against and destabilization of the front-line 
States and other neighbouring States.

29.	With regard to the Middle East problem, I 
wish to express my Governments indignation at and 
condemnation of the unprovoked and premeditated 
invasion of Lebanon by Israeli forces and the 
cold-blooded massacre of innocent Palestinian 
civilians in refugee camps. The loss of civilian 
live~ and massive destruction of property caused 
by the Israeli invasion of Lebanon are 
reminiscent of the holocaust of the Jewish people 
themselves in Nazi Germany, and should be 
unreservedly condemned by all peace-loving 
peoples the world over. It is ironic that a 
people which suffered so much under Nazi Germany 
tyranny should now have become the 
standard-bearer and apparent admirer of Nazi-type 
atrocities.

30.	I wish to state that the solution of the 
problem does not lie in the liquidation of the 
Palestinian people or in their expulsion from 
Lebanon. It is foolhardy for Israel to believe 
that it can put an end to the legitimate and 
cherished aspirations of the Palestinian people 
through massive use of force of arms.

31.	The invasion of Lebanon and the massive 
loss of innocent lives in that country have 
highlighted the urgent need to find a lasting 
solution to the Middle East problem, at the core 
of which• lies the question of the inalienable 
right of the Palestinian people to 
self-determination and to the establishment of an 
independent state in Palestine.

32.	We call upon those who have the leverage 
to exert pressure on Israel to abandon its acts 
of aggression against its neighbours and to 
recognize the rights of the Palestinian people. 
We remain convinced that a just and comprehensive 
solution to the problem of the Middle East should 
be found within the frame-work of the United 
Nations.

33.	The report' of the Secretary-General on 
the work of the Organization, which is before the 
Assembly, is incisive, frank and objective. He 
has eloquently expressed the concerns of many 
people all over the world who believe in the 
United Nations and want the Organization to be 
strengthened so that it can meet the cha1lenges 
of the present-day world and fulfil its historic 
role in the maintenance of international peace 
and security.

34. My delegation welcomes the report of the 
Secretary-General. The events of this year above 
all require that .we take a critical look at the 
peace-making and peace-keeping role of the United 
Nations, particularly that of the Security 
Council, which regrettably seems to have been 
reduced to the role of a mere spectator while 
some of its permanent members have actively 
pursued initiatives of their own outside the 
framework of the United Nations.

35. If we truly believe in the institution-the 
United Nations-we cannot and should not, as its 
Member States, merely give lip service to the 
Organization. nor should we seek to find 
solutions based on narrow national interests to 
important problems of universal interest and 
concern outside the United Nations framework.

36.	Political will on the part of all Member 
States is of the essence if we are to strengthen 
the United Nations and revitalize its role in the 
maintenance of international peace and security. 
We need political will to implement and strictly 
adhere to the resolutions and decisions of the 
United Nations. We need political will to engage 
earnestly in a constructive dialogue to examine 
and perfect the mechanisms for promoting the aims 
and objectives of the United Nations.

37.	Let me say specifically that it remains 
the considered view of the Zambian Government 
that all Member States should do everything 
possible to support the work of. the Special 
Committee on the Charter of the United Nations 
and on the Strengthening of the Role of the 
Organization. No single issue should be 
considered sacrosanct. The Special Commit-tee 
should have the latitude to consider all issues 
relevant to the strengthening of the United 
Nations and enhancing its effectiveness in 
resolving the problems which trouble 
international relations.

38. The United Nations remains the only hope for 
mankind in the long search for lasting solutions 
to the multifaceted problems confronting our one 
world. Let us therefore rededicate ourselves to 
the purposes and principles of the United Nations 
and do all we can to ensure that the Organization 
lives up to the expectations envisaged by the 
founding fathers.
